Citation Nr: 0010271	
Decision Date: 04/18/00    Archive Date: 04/28/00

DOCKET NO.  97-32 702A	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
Board of Veterans' Appeals (Board) August 1997 decision, 
which denied entitlement to nonservice-connected death 
pension benefits.


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The moving party's spouse was a veteran of the Philippine 
Scouts from May 1946 to April 1949.  

This case comes before the Board on motion by the moving 
party alleging CUE in an August 1997 Board decision.


FINDINGS OF FACT

1. In August 1997 decision, the Board denied entitlement to 
nonservice-connected death pension benefits, on the basis 
that the veteran's service with the Philippine Scouts did 
not create entitlement to nonservice-connected death 
pension benefits under the law.  

2. In September 1999, the United States Court of Appeals for 
Veterans Claims (known as the United Stated Court of 
Veterans Appeals prior to March 11, 1999) (hereinafter, 
"the Court") affirmed the Board's August 1997 decision.


CONCLUSION OF LAW

There is no legal entitlement under the law for review of the 
Board's August 1997 decision on the basis of CUE.  38 
U.S.C.A. § 7111 (West Supp. 1999); 38 C.F.R. §§ 20.1400(b)(1) 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In August 1997, the Board denied entitlement to nonservice-
connected death pension benefits.  Service as a Philippine 
Scout may warrant entitlement for pension, compensation, 
dependency and indemnity compensation and burial allowances, 
except for those inducted between October 6, 1945 and 
June 30, 1947, inclusive, which are included for compensation 
benefits, but not for pension benefits.  38 U.S.C.A. § 107 
(West 1991 & Supp. 1999); 38 C.F.R. § 3.8(c) (1999).  
Therefore, the Board denied the moving party's claim because 
of the absence of legal merit.  Sabonis v. Brown, 6 Vet. App. 
426 (1994).  

By letter, received in June 1999, the moving party requested 
revision of the Board's August 1997 decision on the basis 
that no thorough and careful physical examinations were 
afforded Philippine veterans upon discharge from service.  

In September 1999, the Court affirmed the Board's August 1997 
decision.  

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 38 C.F.R. §§ 20.1400-1411.  Pursuant to 38 C.F.R. 
§ 20.1400(b)(1), all final decisions of the Board are subject 
to review on the basis of an allegation of CUE, except those 
that have been appealed to and decided by a Court of 
competent jurisdiction.  (Emphasis added.)  In plain 
language, this means that once the Board's decision of August 
1997 was decided on appeal by the Court, there was no legal 
entitlement to review of the Board's decision on the basis of 
CUE.  Accordingly, the motion is denied.


ORDER

The motion for revision of the August 1997 Board decision on 
the grounds of CUE is denied.




		
	John E. Ormond, Jr.
Member, Board of Veterans' Appeals

 


